              Case 3:20-cr-00234-MO     Document 23      Filed 03/23/21     Page 1 of 2




Fidel Cassino-DuCloux
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Fidel_Cassino-DuCloux@fd.org

Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                                                 No. 3:20-cr-00234-MO

                                    Plaintiff,
                                                                DEFENDANT’S UNOPPOSED
         v.                                                        MOTION TO CONTINUE
                                                                            TRIAL DATE
DWAYNE LEROY DAAN,

                                  Defendant.

         The defendant, Dwayne LeRoy Daan, through his attorney, Fidel Cassino-DuCloux,

hereby moves the Court to continue his trial, which is presently scheduled for April 6, 2021, for a

period of approximately 90 days until July 6, 2021, or a date thereafter convenient to the Court.

         Mr. Daan was arraigned on August 4, 2020, on three counts of Possession of Stolen Mail

and one count of Possession of Counterfeit Postal Service Arrow Keys. Two prior continuances

of the trial date have been sought by the defense.

         The trial continuance is requested to enable defense counsel to research and investigate

the background circumstances of the case and possible defenses and allow adequate preparation.


Page 1        DEFENDANT’S UNOPPOSED MOTION TO CONTINUE TRIAL DATE
          Case 3:20-cr-00234-MO         Document 23       Filed 03/23/21     Page 2 of 2




Investigation for such purposes justifies a finding of excludable delay pursuant to 18 U.S.C.

§ 3161(h)(7)(A) and (B).

         I have explained to Mr. Daan that he has a right to a speedy trial and that by requesting

this continuance he is waiving that right. He consents to the continuance and requests the

granting of this motion.

         I have contacted Assistant United States Attorney William Narus, and he has no objection

to the requested continuance.

         This continuance constitutes excludable delay pursuant to Title 18, United States Code,

Section 3161(h)(7)(A). The ends of justice served by granting this motion outweigh the best

interests of the public and the defendant in a speedy trial because the time is necessary to afford

defense counsel sufficient time to conduct pretrial investigation and trial preparation.

         Respectfully submitted on March 23, 2021.


                                              /s/ Fidel Cassino-DuCloux
                                              Fidel Cassino-DuCloux
                                              Assistant Federal Public Defender




Page 2    DEFENDANT’S UNOPPOSED MOTION TO CONTINUE TRIAL DATE
